DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss.
On December 22, 2009, Defendant's representative, Jay Phillips (Phillips) contacted the court, stating that Plaintiffs had stated that they would be withdrawing their appeal. On December 29, 2009, Phillips filed a status report, stating that Plaintiffs had not returned his phone calls. (Def's Ltr, Dec 29, 2009.) On January 11, 2010, Phillips filed another status report stating that he had received an email from Plaintiffs "requesting address to send letter to tax court." (Def's Ltr, Jan 11, 2010.) Defendant provided the court's address to Plaintiffs.
On January 13, 2010, the court filed its Journal Entry advising Plaintiffs that if Plaintiffs did not notify the court in writing of their intention regarding their appeal within 14 days of the *Page 2 
date of its Journal Entry, the court would dismiss their appeal. Plaintiffs have not responded to the court. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of February 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onFebruary 9, 2010. The Court filed and entered this document on February9, 2010. *Page 1